Title: To Benjamin Franklin from John Adams, [13 September 1783]
From: Adams, John
To: Franklin, Benjamin


          
            Sir,
            [September 13, 1783]
          
          I have received the Letter which you did me the Honour to write me, on the Tenth of
            this Month, in which you say, you have received a Letter from a very respectable Person
            in America, containing the following Words vizt. “It is confidently reported, propagated and believed by some among us, that the Court of France was at
            Bottom, against our obtaining the Fishery and Territory in that great Extent in which
            both are secured to us, by the Treaty; that our Minister at that Court favoured, or did
            not oppose, this Design against us, and that it was entirely owing to the Firmness,
            Sagacity & Disinterestedness of M. Adams, with whom Mr. Jay united, that we have
            obtained those important Advantages.”—
          It is unnecessary for me, to say any Thing upon this Subject more than to quote the
            Words which I wrote in the Evening of the 30 of November 1782 and which have been
            received and read in Congress, vizt. “As
            soon as I arrived in Paris, I waited on M. Jay & learned from him, the Rise and
            Progress of the Negotiation.— Nothing that happened, since the Beginning of the
            Controversy in 1761 has ever struck me more forcibly or affected me more intimately,
            than that entire Coincidence of Principles and Opinions, between him and me. In about
            three Days I went out to Passy, and spent the Evening with Dr. Franklin, and entered
            largely into Conversation with him, upon the Course and present State of our Foreign
            affairs. I told him my Opinion without Reserve, of the Policy of this Court, and of the
            Principles, Wisdom and Firmness, with which Mr. Jay had conducted the Negotiation, in
            his Sickness and my Absence; and that I was determined to support Mr. Jay, to the utmost
            of my Power, in Pursuit of the same System. The Dr. heard me patiently but said
            Nothing.
          “The first Conference we had afterwards, with Mr. Oswald, in considering one Point and
            another, Dr. Franklin turned to Mr. Jay and said, I am of your Opinion, and will go on
            with these Gentlemen in the Business, without consulting this Court. He has accordingly
            met us, in most of our Conferences, and has gone on with us, in entire Harmony &
            Unanimity, throughout, and has been able and useful both by his Sagacity and Reputation,
            in the whole Negotiation.”
          I have the honour to be, very respectfully, Sir, your most obedient & most humble
            Servant.
          
            (signed) John Adams.
            
            Copy of a Letter from his Excellency John Adams to B. Franklin
              Esqr. dated Paris, Sept. 13. 1783.—
          
         
          Notation by Henry Laurens: Copy of Mr.
            Adams’s Letter of 13th. Septr 1783 to Doctr Franklin given to me by the Doctor 5th. Novr
            1783 —
        